OPINION AND ORDER
PER CURIAM.
On September 18, 1968, a hearing was held on the motion of certain defendants in the above-captioned litigation to transfer all cases (except those already pend*1127ing in that district) to the Southern District of New York for pretrial purposes pursuant to 28 U.S.C. § 1407. On October 21, 1968, the Panel ordered all such cases transferred to the Southern District of New York and assigned to the Honorable Inzer B. Wyatt with the consent of the chief judge of that court. In re Antibiotic Drugs, 295 F.Supp. 1402 (Judicial Panel on Multidistrict Litigation, 1968).
The three cases listed on Schedule B were not included in that order since they were filed subsequent to order setting the matter for hearing on September 18, 1968. Counsel for the parties have filed with the clerk of the Panel written consents to the transfer of these three eases to the Southern District of New York and have waived further argument with respect to such a transfer.
It is manifest that these three cases involve issues of fact common to each other and to the previously transferred cases. Their transfer to the Southern District of New York for coordinated or consolidated pretrial proceeding will clearly be for the convenience of parties and witnesses and mil promote the just and efficient conduct of such actions.
It is therefore ordered that the treble damage actions listed on the attached Schedule B be, and they are hereby, transferred for pretrial purposes to the Southern District of New York and with the consent of that court heretofore filed with the clerk of the Panel, assigned to the Honorable Inzer B. Wyatt.
SCHEDULE B
Northern District of Illinois
1. Ford Hopkins Company, et al. v. Chas. Pfizer & Co., Inc., et al. Civil Action No. 68 C 1698
2. City and County of Denver v. Chas. Pfizer & Co., Inc., et al. Civil Action No. 68 C 1478
3. State of New Jersey v. Chas. Pfizer & Co., Inc., et al. Civil Action No. 68 C 1564